DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The applicant amended claims 1, 3, 6-8, 10, 12, 14-15, 22, 32, 36 and 38-41, canceled claim 11 and added claims 42 in the amendment received on 4/20/2022.

The claims 1, 3-4, 6-8, 10, 12-16, 20-22, 32, 34, 36, and 38-42 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-4, 6-8, 10, 12-16, 20-22, 32, 34, 36, and 38-42 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-8, 10, 13-16, 20-22, 32, 34, 36 and 39 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Ma et al. (U.S. Publication No. 2013/0097309 A1), and further in view of Robertson et al. (U.S. Publication No. 2010/0333132 A1).
With respect to claim 1, Riedl discloses receiving, by the content system, and from a client device, a request for playback of the content (i.e., As is explained in greater detail herein, it should be understood by those of skill in the art that bumper advertisement may be appended, as well as prepended, to a client requested program 910 depending on whether the client is requesting a program that is completely recorded or a program that is currently in progress, e.g., a "near live" broadcast [receiving, by the content system, and from a client device, a request for playback of the content], ¶ 95). 
Riedl further discloses determining, by the content system and based on the request for playback, information associated with the client device (i.e., Factors that the system may use to determine if playlist modification is advantageous include, but are not limited to, client state [determining, by the content system and based on the request for playback, information associated with the client device], time of day, selected demographic information regarding the current viewer, recent viewing history, etc [determining, by the content system and based on the request for playback, demographic information associated with the client device]. Similarly, the system may simply determine that it would advantageous, on the basis of a number of current factors, to replace an upcoming advertisement interspersed within the requested program, whereby program flow proceeds directly to step 578, bypassing steps 576 and 584, ¶ 87). 
Riedl may not explicitly disclose determining, by the content system and based on the request for playback, quality information associated with the client device or network traffic information associated with the client device.
However, Ma discloses determining, by the content system and based on the request for playback, quality information associated with the client device or network traffic information associated with the client device (i.e., Methods and apparatus are disclosed for performing traffic management within a carrier network by controlling HTTP-based streaming video rate adaptation and initiating client playout rate limiting for streaming video, ¶ 10) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma also discloses determining, based on the at least one of the quality information or the network traffic information associated with the client device, one of the plurality of content segment playlists indicated by the index file (i.e., HTTP-based video streaming schemes require the client 102 to issue a plurality of subsequent requests for additional segment files to retrieve additional video data to render. These requests, which are routed through the proxy cache 106, by the base station 104, are classified through DSI and found to match existing video streaming sessions created through previous requests. Retrieved video segments are cached in the proxy cache 106, and future segments are prefetched based on the current segment bitrate. In one embodiment, the proxy cache 106 prefetches the next segment of the same bitrate. In another embodiment, the proxy cache 106 prefetches the next segment for a higher bitrate if excess bandwidth exists and the client 102 SLA allows for it. In another embodiment, the proxy cache 106 prefetches the next segment for a lower bitrate if network congestion is detected [determining, based on the at least one of the quality information or the network traffic information associated with the client device].  In one embodiment, the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file [one of the plurality of content segment playlists indicated by the index file], ¶ 31). 
Ma further discloses sending, by the content system, to the client device, based on the determined one of the plurality of content segment playlists, and at a bit rate profile associated with the determined one of the plurality of content segments playlists, the content (i.e., Once a target bitrate (possibly lower than what the client requested) is determined for the response segment, the segment is served from the cache, if it is available. Alternatively, the request may be spoofed and proxied to a content server, i.e., a request for the target bitrate, rather than the requested bitrate (if they are different), is sent to the content server on behalf of the client. The segment retrieved from the content server is cached and sent to the client, ¶ 18).
Ma also discloses wherein each of the plurality of content segment playlists is associated with a different bit rate profile and indicates a plurality of content segments (i.e., There are multiple schemes for HTTP-based video streaming (e.g. HTTP Live Streaming, Silverlight Smooth Streaming, and other proprietary schemes), as should be known to those skilled in the art. Rate limiting policies can be applied to HTTP-based video streaming, with rate limiting being performed on a per segment basis, ¶ 10.  In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response. In one embodiment, if the playlist or manifest file already exists in the cache, and has not expired and is not for live video, the already parsed and cached video information is used …. The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists [wherein each of the plurality of content segment playlists is associated with a different bit rate profile] are used to glean the segment locations and naming convention, ¶ 29.  HTTP-based video streaming schemes require the client 102 to issue a plurality of subsequent requests for additional segment files to retrieve additional video data to render. These requests, which are routed through the proxy cache 106, by the base station 104, are classified through DSI and found to match existing video streaming sessions created through previous requests. Retrieved video segments are cached in the proxy cache 106, and future segments are prefetched based on the current segment bitrate. In one embodiment, the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file, ¶ 31.  The master m3u8 playlist is retrieved by the cache manager 206 in steps 314 and 316 and returned to the session manger 204 who parses it and finds contains references to 4 different individual bitrate m3u8 files for 64 kbps, 160 kbps, 320 kbps, and 864 kbps. The playlist generator 216 generates a spoofed playlist containing only the 3 bitrates: 64 kbps, 160 kbps, and 320 kbps which do not exceed the target bitrate in step 320 and returns it to the client device 102 [is associated with a different bit rate profile and indicates a plurality of content segments], ¶ 66).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.
Riedl and Ma may not explicitly disclose generating, by a content system, an index file indicating a plurality of content segment playlists for content associated with an event in progress.
However, Robertson discloses generating, by a content system, an index file indicating a plurality of content segment playlists for content associated with an event in progress (i.e., FIG. 2 illustrates one embodiment of the process of generating an index file, ¶ 11.  As a verb, to "index" refers to the process of creating or generating the index. Thus, indexing is the act of creating the markers defining a segment. It should be evident from the context which usage is intended. However, to aid in minimizing confusion between use of the verb "indexing" and the noun "index", the verb "tagging" or "marking" may be used instead of the verb "indexing.", ¶ 28.  The target program when viewed by the viewing user must be a previously stored video program, and hence must be viewable upon request. In one embodiment, the program is part of the VSP's VOD library of programs. Further, typically the program is viewed on-demand when the index is created. However, it is possible to create real time index for real-time broadcast programming [generating, by a content system, an index file indicating a plurality of content segment playlists for content associated with an event in progress]. In such embodiments, either automated systems are programmed to create an index, or a person watching the live program creates an index file. In such embodiments, the broadcast program is stored, and thus it becomes available for viewing on a demand basis, ¶ 94) in order to produce a custom index that creates a customized viewing experience (¶ 1).
Robertson also discloses modifying the index file as the event progresses to generate a modified index file (i.e., After creating an index file, the user may wish to modify its contents [modifying the index file as the event progresses to generate a modified index file]. This modification could occur in real-time as the index file is created, or subsequently, after it has been created, ¶ 48.  In other embodiments, the STB application may not limit the number of index files available to those stored in the VSP. Rather, the cable headend upon receiving input that an index file is to be applied, performs a search of other sources for index files created by others [modifying the index file as the event progresses to generate a modified index file]. Thus, there may be a central repository maintained by various organizations (e.g., the hypothetical "Family Associated for Non-Violent Programming") which can be queried by the VSP and incorporated in the results sent to the STB. Other search techniques may be employed. In other embodiments, a group of VSPs share with each other a list of index files collectively maintained, which are indicated to the viewing user, ¶ 67.  The target program when viewed by the viewing user must be a previously stored video program, and hence must be viewable upon request. In one embodiment, the program is part of the VSP's VOD library of programs. Further, typically the program is viewed on-demand when the index is created. However, it is possible to create real time index for real-time broadcast programming. In such embodiments, either automated systems are programmed to create an index, or a person watching the live program creates an index file. In such embodiments, the broadcast program is stored, and thus it becomes available for viewing on a demand basis, ¶ 94).
Robertson further discloses causing at least one of fast forwarding or rewinding of the content using the modified index file (i.e., Continuing with the above example wherein a user is creating the index file by using a VOD service and tagging segments (i.e., creating markers) using a remote control interacting with the STB, the user may be able to also invoke other trick functions, such as rewind, pause, start (resume or play), and fast forward [causing at least one of fast forwarding or rewinding of the content using the modified index file]. As the user is watching the program, the user may decide to rewind a portion of the program being viewed, and insert a beginning segment content marker and an ending segment content marker. Upon rewinding the program to a certain point, the application software in the STB could be designed to "start over" at that point, effectively erasing segment markers that occurred after the certain point. To illustrate this, assume a segment has been marked with a beginning time at 1:35:10 (1 hour, 35 minutes and 10 seconds) into a movie, and the ending mark is 30 seconds later (1:35:40). Upon reaching the 1:36:00 point, the user decides to rewind the program to 1:34:00 and start over. The aforementioned markers would be erased and overwritten with the new markers. The markers previously created before the rewind point (1:35:40) would not be affected, ¶ 48). 
Therefore, based on Riedl in view of Ma, and further in view of Robertson, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Robertson to the system of Riedl and Ma in order to produce a custom index that creates a customized viewing experience.

With respect to claim 3, Riedl may not explicitly disclose determining, by the content system and based on the network traffic information associated with the client device, one of a plurality of bitrate profiles for sending the content.
However, Ma discloses determining, by the content system and based on the network traffic information associated with the client device, one of a plurality of bitrate profiles for sending the content (i.e., Rate adaptation is an important tool for managing network utilization, however, bitrate switching often involves latency which can cause playback interruptions. Bitrate switching is also sometimes overkill for short duration network interruptions. Bitrate switching can reduce quality for many tens of seconds or even minutes, while waiting for the rate adaptation algorithms to converge. Playout rate reduction offers an alternative for short-term rate adaptation. Playout rate reduction can use the existing data stream, but render it slower than intended to stretch out the data's useful wall clock duration. Stretching the useful duration of already buffered segments can provide a few seconds of margin for a network interruption to resolve itself, or to mask the latency of a bitrate switch, when used in conjunction with bitrate adaptation [determining, by the content system and based on the network traffic information associated with the client device, one of a plurality of bitrate profiles for sending the content], ¶ 12) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 4, Riedl may not explicitly disclose wherein the determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles, the one of the plurality of bitrate profiles.
However, Ma discloses wherein the determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles, the one of the plurality of bitrate profiles (i.e., The proxy cache measures the backend carrier backhaul network bandwidth available for retrieving and prefetching segments, as well as measuring frontend radio access network (RAN) bandwidth available for delivering segments to the clients. When congestion occurs, the proxy cache can force video rate adaptation, disable segment prefetching, reduce client segment delivery rates, and notify clients to reduce their segment request rates and/or video rendering (playout) rates [determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles, the one of the plurality of bitrate profiles], ¶ 17) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma also discloses wherein the determining the one of the plurality of bitrate profiles comprises selecting, from among the plurality of bitrate profiles and based on network traffic information associated with the client device, the one of the plurality of bitrate profiles (i.e., once a target bitrate (possibly lower than what the client requested) is determined for the response segment, the segment is served from the cache, if it is available. Alternatively, the request may be spoofed and proxied to a content server, i.e., a request for the target bitrate, rather than the requested bitrate (if they are different), is sent to the content server on behalf of the client. The segment retrieved from the content server is cached and sent to the client. In one embodiment, if the desired bitrate segment is not available in the cache, but a segment of a different bitrate is available in the cache, the cached segment may be used to respond to the client to reduce response latency, regardless of the bitrate of the cached segment. In one embodiment, prefetching of subsequent segments is initiated at this point for the target bitrate. In one embodiment, a threshold for maximum cache occupancy is maintained for each session, ¶ 18.  In one embodiment, the bandwidth estimates are based on the client interpretation of the available bandwidth, as communicated through a bitrate adaptation request. In one embodiment, the algorithm also includes checks to verify that the resolution of the selected bitrate video does not exceed subscription resolution limits, ¶ 20.  In another embodiment, the segment bitrate is determined from the query string parameters in the request from the client 102. The bitrate is also used to determine if playout rate reduction should be enforced. In one embodiment, the segment bitrate must also take into account the video resolution of the video encoded at that bitrate. If the resolution exceeds a maximum resolution as set by the carrier either globally or through the subscription or SLA information, that bitrate must be excluded from selection, ¶ 31).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 6, Riedl discloses wherein the sending the content comprises sending the content in one or more of High Efficiency Video Coding (HEVC), Moving Picture Experts Group (MPEG)-2, or H.264 formats (i.e., FIG. 5A is a flow diagram presenting a method for delivering properly zoned local advertising when viewing live or near live programming according to one embodiment of the present invention, ¶ 23.  The programmer 102 receives the advertisement and its metadata from the advertiser 136 and adds advertisement to a campaign through use of the campaign management tool 106. A campaign comprises a selection of advertisements and associated information as to the demographics to which the individual advertisements are to be shown. A programmer 102 uses the campaign manager 106 to package an advertisement for distribution by a distribution system, such as a cable television system. The programmer encodes the advertisement into a format suitable for distribution, such as the CableLabs VOD format, available at http://www.cablelabs.com/projec- ts/metadata/downloads/CableLabs_VoD_Content_Specification_V1.0.pdf, which utilizes the MPEG-2 format, information regarding which is available at http://mpeg.telecomitalialab.com/standards /mpeg-2 /mpeg-2.htm, both of which documents are incorporated herein by reference in their entirety. Alternatively, the advertiser 136 may perform the encoding process on the advertisement and package it for delivery to the NDVR system, ¶ 42.  When the NDVR control center 1420 receives an advertisement from an advertiser, it creates canonical metadata. Preferably, this canonical metadata comprises no more information than the NDVR control center 1420 requires to associate an advertiser 1412 with piece of advertisement content 1416, e.g., an MPEG video. According to the exemplary relationship of FIG. 14B, the NDVR control center 1420 maintains canonical metadata 1414 regarding the advertisement 1416 that comprises only the unique identifier for the advertisement and the advertiser that owns the advertisement, ¶ 120).

With respect to claim 7, Riedl discloses receiving, by the content system, a request to perform a trick mode operation on the content (i.e., Advantageously, the NDVR architecture allows consumers of video content to customize their viewing experience, including the ability to pause live broadcast television, restart or rewind shows currently in progress, fast forward and rewind prerecorded programs and record multiple programs simultaneously. Furthermore, this paradigm provides new opportunities for the delivery of advertisements, such as advertisements delivered with on demand video assets, as well as playback of prerecorded programs with additional or replacement advertising through the functionality that the NDVR architecture provides, ¶ 5.  The video server is operative to receive control commands from a client and access content as defined by the playlist. For example, the video server is operative to receive a pause control command from a client, whereby either the client or the video server may mark the location in the playlist that corresponds to a point in time when the video server receives the pause command and advance to the index of an advertisement in the playlist, ¶ 11.  The video server 132 receives control requests, e.g., play, pause, fast forward, rewind, etc., from clients over the distribution network 138 and performs an appropriate action, ¶ 48).

With respect to claim 8, Riedl discloses wherein the index file indicates an offset for each of the plurality of content segments of the determined one of the plurality of content segment playlists (i.e., The ADM receives advertisement identifiers for bumper, replacement and pause advertisements and assembles the playlist, which also includes a reference to the client requested program, step 606. In creating the playlist, the ADM also creates private data typically to be transmitted to the client for the purpose of identifying the NPT indexes with respect to pause ads and to index or otherwise segment the playlist, e.g., identifying different content segments of the playlist according to the given segment's distance from the start of the play list in NPT units, ¶ 90). 

With respect to claim 10, Riedl discloses a content (i.e., FIG. 5A is a flow diagram presenting a method for delivering properly zoned local advertising when viewing live or near live programming according to one embodiment of the present invention, ¶ 23). 
Riedl may not explicitly disclose wherein the sending the content comprises sending the content via a connectionless protocol.
However, Ma discloses wherein the sending the content comprises sending the content via a connectionless protocol (i.e., Multicast delivery requires a non-stateful transport protocol like UDP, as should be known to those skilled in the art. As such, the reliable data delivery provided by stateful protocols like TCP is not available, ¶ 55) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 13, Riedl may not explicitly disclose detecting, after starting the sending, increased network congestion in a content delivery network comprising the content delivery system and the client device.
However, Ma discloses detecting, after starting the sending, increased network congestion in a content delivery network comprising the content delivery system and the client device (i.e., In another embodiment, the proxy cache 106 prefetches the next segment for a higher bitrate if excess bandwidth exists and the client 102 SLA allows for it. In another embodiment, the proxy cache 106 prefetches the next segment for a lower bitrate if network congestion is detected, ¶ 31.  The bandwidth monitor 218 monitors all traffic into and out of the proxy cache 106. It measures the retrieval times for segments and other content from the content server 112 as well as the delivery times for the segments and other content to the client device 102. In one embodiment, the bandwidth monitor 218 also communicates with other network devices (e.g., via SNMP) to gather additional network bandwidth information. The bandwidth monitor 218 provides this information to the session manager 204 so that it may be used in rate limiting and determining target bitrates for sessions, ¶ 39.  In one embodiment, when video segment data is requested, the HTTP server 202 forwards the request to the session manager 204 who checks if the bitrate of the requested segment matches the bitrate of the previously requested segment. If the bitrate is the different, the session is updated. If the bitrate is lower than the previously requested bitrate, then congestion may be inferred and should be noted. If the bitrate is higher than the previously requested bitrate, then the new bitrate must be evaluated based on the global rate limiting and the per subscriber and per media rate limiting policies [detecting, after starting the sending, increased network congestion in a content delivery network comprising the content delivery system and the client device], ¶ 49.  This suggest that in progress sessions are also monitored for traffic congestion and bitrate adapted accordingly) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 14, Riedl may not explicitly disclose determining, after detecting increased network congestion after starting the sending, a bitrate profile that is lower than a previously determined bitrate profile.
However, Ma discloses determining, after detecting increased network congestion after starting the sending, a bitrate profile that is lower than a previously determined bitrate profile (i.e., In one embodiment, when video segment data is requested, the HTTP server 202 forwards the request to the session manager 204 who checks if the bitrate of the requested segment matches the bitrate of the previously requested segment. If the bitrate is the different, the session is updated. If the bitrate is lower than the previously requested bitrate, then congestion may be inferred and should be noted [determining, after detecting increased network congestion after starting the sending, a bitrate profile that is lower than a previously determined bitrate profile]. If the bitrate is higher than the previously requested bitrate, then the new bitrate must be evaluated based on the global rate limiting and the per subscriber and per media rate limiting policies, ¶ 49) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 15, Riedl discloses receiving, from a client device, a request for playback of the content (i.e., As is explained in greater detail herein, it should be understood by those of skill in the art that bumper advertisement may be appended, as well as prepended, to a client requested program 910 depending on whether the client is requesting a program that is completely recorded or a program that is currently in progress, e.g., a "near live" broadcast [receiving, from a client device, a request for playback of the content], ¶ 95). 
Riedl may not explicitly disclose generating, by a content system, an index file indicating a plurality of content segment playlists that corresponds to a plurality of different bit rate versions of content.
However, Ma discloses generating, by a content system, an index file indicating a plurality of content segment playlists that corresponds to a plurality of different bit rate versions of content (i.e., Video sessions are recognized based on an initial HTTP request. In one embodiment, a playlist or manifest file is requested by the client to get a list of segments [generating, by a content system, an index file indicating a plurality of content segment]. In another embodiment, well formed URL and query strings are used to convey video information, ¶ 13.  In one embodiment, a playlist or manifest file is parsed to glean segment URL prefixes [generating, by a content system, an index file indicating a plurality of content segment playlists]. In another embodiment, the URI is parsed to glean segment URL prefixes. In one embodiment, the proxy cache 106 recognizes m3u8 playlists. The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists are used to glean the segment locations and naming convention [generating, by a content system, an index file indicating a plurality of content segment playlists] ... The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists [that corresponds to a plurality of different bit rate versions of content] are used to glean the segment locations and naming convention, ¶ 29) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma further discloses determining, by the content system and based on the request for playback, one or both of: quality information associated with the request for playback; or network traffic information associated with the request for playback (i.e., Though the segment retrieval time may be influenced by congestion in the public internet, this just allows the carrier backhaul network 114 usage to be optimized for end-to-end delivery [determining, by the content system and based on the request for playback: network traffic information associated with the request for playback], ¶ 33.  In one embodiment, the highest bitrate below the current bandwidth estimate is suggested as the starting bitrate to provide the highest quality initial playback. In another embodiment, the lowest bitrate is suggested as the starting bitrate to minimize the retrieval latency and provide the fasted possible initial playback [determining, by the content system and based on the request for playback: quality information associated with the request for playback], ¶ 46) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma further discloses determining, by the content system, based on one or both of the quality information or the network traffic information, one of the plurality of content segment playlists indicated by the index file (i.e., In another embodiment, the segment bitrate is determined from the query string parameters in the request from the client 102. The bitrate is also used to determine if playout rate reduction should be enforced, ¶ 31.  In one embodiment, the highest bitrate below the current bandwidth estimate is suggested as the starting bitrate to provide the highest quality initial playback. In another embodiment, the lowest bitrate is suggested as the starting bitrate to minimize the retrieval latency and provide the fasted possible initial playback, ¶ 46.  modifying a playlist to remove bitrates which exceed global rate limiting policies, reordering the playlist entries to dictate which bitrate should be the starting bitrate, the reordering applying a prioritization selected from the group consisting of prioritizing a lowest non-audio-only bitrate to minimize network congestion; prioritizing a highest bitrate to maximize rendering quality; and prioritizing a bitrate closest to an optimal network utilization bitrate for network efficiency [determining, by the content system, based on one or both of the quality information or the network traffic information, one of the plurality of content segment playlists indicated by the index file], claim 19). 
Ma also discloses sending, by the content system, to the client device, based on the determined one of the plurality of content segment playlists, the content (i.e., The segment retrieved from the content server is cached and sent to the client, ¶ 18).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.
Riedl and Ma may not explicitly disclose generating, by a content system, an index file indicating a plurality of content segment playlists for content associated with an event in progress.
However, Robertson discloses generating, by a content system, an index file indicating a plurality of content segment playlists for content associated with an event in progress (i.e., FIG. 2 illustrates one embodiment of the process of generating an index file, ¶ 11.  As a verb, to "index" refers to the process of creating or generating the index. Thus, indexing is the act of creating the markers defining a segment. It should be evident from the context which usage is intended. However, to aid in minimizing confusion between use of the verb "indexing" and the noun "index", the verb "tagging" or "marking" may be used instead of the verb "indexing.", ¶ 28.  The target program when viewed by the viewing user must be a previously stored video program, and hence must be viewable upon request. In one embodiment, the program is part of the VSP's VOD library of programs. Further, typically the program is viewed on-demand when the index is created. However, it is possible to create real time index for real-time broadcast programming [generating, by a content system, an index file indicating a plurality of content segment playlists for content associated with an event in progress]. In such embodiments, either automated systems are programmed to create an index, or a person watching the live program creates an index file. In such embodiments, the broadcast program is stored, and thus it becomes available for viewing on a demand basis, ¶ 94) in order to produce a custom index that creates a customized viewing experience (¶ 1).
Robertson also discloses modifying the index file as the event progresses to generate a modified index file (i.e., After creating an index file, the user may wish to modify its contents [modifying the index file as the event progresses to generate a modified index file]. This modification could occur in real-time as the index file is created, or subsequently, after it has been created, ¶ 48.  In other embodiments, the STB application may not limit the number of index files available to those stored in the VSP. Rather, the cable headend upon receiving input that an index file is to be applied, performs a search of other sources for index files created by others [modifying the index file as the event progresses to generate a modified index file]. Thus, there may be a central repository maintained by various organizations (e.g., the hypothetical "Family Associated for Non-Violent Programming") which can be queried by the VSP and incorporated in the results sent to the STB. Other search techniques may be employed. In other embodiments, a group of VSPs share with each other a list of index files collectively maintained, which are indicated to the viewing user, ¶ 67.  The target program when viewed by the viewing user must be a previously stored video program, and hence must be viewable upon request. In one embodiment, the program is part of the VSP's VOD library of programs. Further, typically the program is viewed on-demand when the index is created. However, it is possible to create real time index for real-time broadcast programming. In such embodiments, either automated systems are programmed to create an index, or a person watching the live program creates an index file. In such embodiments, the broadcast program is stored, and thus it becomes available for viewing on a demand basis, ¶ 94).
Robertson further discloses causing at least one of fast forwarding or rewinding of the content using the modified index file (i.e., Continuing with the above example wherein a user is creating the index file by using a VOD service and tagging segments (i.e., creating markers) using a remote control interacting with the STB, the user may be able to also invoke other trick functions, such as rewind, pause, start (resume or play), and fast forward [causing at least one of fast forwarding or rewinding of the content using the modified index file]. As the user is watching the program, the user may decide to rewind a portion of the program being viewed, and insert a beginning segment content marker and an ending segment content marker. Upon rewinding the program to a certain point, the application software in the STB could be designed to "start over" at that point, effectively erasing segment markers that occurred after the certain point. To illustrate this, assume a segment has been marked with a beginning time at 1:35:10 (1 hour, 35 minutes and 10 seconds) into a movie, and the ending mark is 30 seconds later (1:35:40). Upon reaching the 1:36:00 point, the user decides to rewind the program to 1:34:00 and start over. The aforementioned markers would be erased and overwritten with the new markers. The markers previously created before the rewind point (1:35:40) would not be affected, ¶ 48). 
Therefore, based on Riedl in view of Ma, and further in view of Robertson, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Robertson to the system of Riedl and Ma in order to produce a custom index that creates a customized viewing experience.

With respect to claim 16, Riedl discloses after the receiving the request for playback, requesting an advertisement segment playlist (i.e., Furthermore, this paradigm provides new opportunities for the delivery of advertisements, such as advertisements delivered with on demand video assets, as well as playback of prerecorded programs with additional or replacement advertising through the functionality that the NDVR architecture provides, ¶ 5.  The components of the present invention may also generate a dynamic playlist whereby the content identified in a playlist is modified after delivery to the video server, ¶ 8.  As indicated above, the video server receives control commands from the user. When the user requests initiation of a program, the video server requests a new playlist from the ADM upon receipt of a new program initiation command. When requesting programming with advertising, the ADM determines whether the user is requesting a program with expired advertising as the present invention may be performing playback of content subsequent to its initial airing. Where advertising within a program has expired, the ADM transmits a request to the ADS to select one or more advertisements for replacement of expired advertising [after the request]. Otherwise, the ADM transmits a request the ADS to select one or more advertisements included in the program as originally broadcast, ¶ 14).

With respect to claim 20, Riedl may not explicitly disclose wherein the request for playback comprises playback identifier indicating the determined one of the plurality of content segment playlist.
However, Ma discloses wherein the request for playback comprises playback identifier indicating the determined one of the plurality of content segment playlist (i.e., In one embodiment, a playlist or manifest file is parsed to glean segment URL prefixes. In another embodiment, the URI is parsed to glean segment URL prefixes [identifier indicating the determined one of the plurality of content segment playlist], ¶ 29.  In one embodiment, the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file [identifier indicating the determined one of the plurality of content segment playlist], ¶ 31.  In one embodiment, the highest bitrate below the current bandwidth estimate is suggested as the starting bitrate to provide the highest quality initial playback. In another embodiment, the lowest bitrate is suggested as the starting bitrate to minimize the retrieval latency and provide the fasted possible initial playback, ¶ 46) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

With respect to claim 21, Riedl discloses wherein the request for playback is received as part of a session setup message (i.e., When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566 [a session setup message]. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist, ¶ 85).

With respect to claim 22, Riedl discloses segmenting, by a content system, the content into a plurality of content segments (i.e., Alternatively, the NDVR control center may acquire content from programmers and advertisers via live transmission, whereby the NDVR control center segments the programming after acquisition, ¶ 66.  Components at the NDVR control center segment the received programming into programming content [segmenting, by a content system, the content into a plurality of content segments], local advertising and national advertising, step 540, discarding all but one copy of the programming content and national advertising, step 542, and storing the local advertising acquired from the live feed in a content storage device, ¶ 80). 
Riedl may not explicitly disclose generating, by the content system and for each of a plurality of bit rate profiles: a content segment playlist indicating the plurality of content segments of the content.
However, Ma discloses generating, by the content system and for each of a plurality of bit rate profiles: a content segment playlist indicating the plurality of content segments of the content (i.e., The master m3u8 playlists are used to glean the available bitrates and the individual bitrate playlists are used to glean the segment locations and naming convention, ¶ 29.  The playlist or manifest file typically specifies the different bitrates available for retrieval. The available bitrates are used to determine the best bitrate to use when applying rate limiting policies, ¶ 46) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Ma also discloses an index file associated with the plurality of content segments (i.e., In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response, ¶ 39.  Once the session is created, the session manager 204 queries the cache manager 206 to retrieve the content from the cache 208. The content may be non-video content, a video playlist or manifest file, or a video segment, ¶ 47). 
Ma further discloses receiving, from a client device, a request for playback of the content (i.e., The DSI parses the initial requests and responses to glean information about the stream, and that information is used to create a session. In one embodiment, sessions are created for all requests, ¶ 14). 
Ma also discloses selecting, by the content system, from among content segment playlists for each of the plurality of bit rate profiles, based on client device information associated with the request for playback, and based on the index file associated with the first bit rate profile, a content segment playlist for sending the content (i.e., HTTP-based video streaming schemes require the client 102 to issue a plurality of subsequent requests for additional segment files to retrieve additional video data to render. These requests, which are routed through the proxy cache 106, by the base station 104, are classified through DSI and found to match existing video streaming sessions created through previous requests. Retrieved video segments are cached in the proxy cache 106, and future segments are prefetched based on the current segment bitrate. In one embodiment, the proxy cache 106 prefetches the next segment of the same bitrate. In another embodiment, the proxy cache 106 prefetches the next segment for a higher bitrate if excess bandwidth exists and the client 102 SLA allows for it. In another embodiment, the proxy cache 106 prefetches the next segment for a lower bitrate if network congestion is detected [selecting, by the content system, from among content segment playlists for each of the plurality of bit rate profiles, based on client device information associated with the request for playback].  In one embodiment, the segment bitrate is determined from the URL by matching it to information in the playlist or manifest file [based on the index file associated with the first bit rate profile, a content segment playlist for sending the content], ¶ 31.  The playlist or manifest file typically specifies the different bitrates available for retrieval. The available bitrates are used to determine the best bitrate to use when applying rate limiting policies. In one embodiment, the playlist or manifest that is returned to the client device 102 is not the playlist or manifest that was retrieved from the content server 112. In one embodiment, bitrates which have been deemed too high for current network conditions, or that exceed the global rate limiting policies may be omitted from the playlist returned to the client 102. In another embodiment, bitrates may be reordered to suggest the starting bitrate to the client 102. In one embodiment, the highest bitrate below the current bandwidth estimate is suggested as the starting bitrate to provide the highest quality initial playback. In another embodiment, the lowest bitrate is suggested as the starting bitrate to minimize the retrieval latency and provide the fasted possible initial playback [selecting, by the content system, from among content segment playlists for each of the plurality of bit rate profiles, based on client device information associated with the request for playback], ¶ 46). 5Application No. 13/793,957Docket No.: 007412.01654
Ma further discloses sending, by the content system, to the client device, based on the selected content segment playlist, the content (i.e., Once a target bitrate (possibly lower than what the client requested) is determined for the response segment, the segment is served from the cache, if it is available. Alternatively, the request may be spoofed and proxied to a content server, i.e., a request for the target bitrate, rather than the requested bitrate (if they are different), is sent to the content server on behalf of the client. The segment retrieved from the content server is cached and sent to the client, ¶ 18). 
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.
Riedl and Ma may not explicitly disclose modifying the index file associated with the first bit rate profile as an event associated with the content progresses to generate a modified index file.
However, Robertson discloses modifying the index file associated with the first bit rate profile as an event associated with the content progresses to generate a modified index file (i.e., After creating an index file, the user may wish to modify its contents [modifying the index file associated with the first bit rate profile]. This modification could occur in real-time as the index file is created, or subsequently, after it has been created [as an event associated with the content progresses to generate a modified index file], ¶ 48.  In other embodiments, the STB application may not limit the number of index files available to those stored in the VSP. Rather, the cable headend upon receiving input that an index file is to be applied, performs a search of other sources for index files created by others. Thus, there may be a central repository maintained by various organizations (e.g., the hypothetical "Family Associated for Non-Violent Programming") which can be queried by the VSP and incorporated in the results sent to the STB. Other search techniques may be employed. In other embodiments, a group of VSPs share with each other a list of index files collectively maintained, which are indicated to the viewing user, ¶ 67.  The target program when viewed by the viewing user must be a previously stored video program, and hence must be viewable upon request. In one embodiment, the program is part of the VSP's VOD library of programs. Further, typically the program is viewed on-demand when the index is created. However, it is possible to create real time index for real-time broadcast programming [as an event associated with the content progresses to generate a modified index file]. In such embodiments, either automated systems are programmed to create an index, or a person watching the live program creates an index file. In such embodiments, the broadcast program is stored, and thus it becomes available for viewing on a demand basis, ¶ 94) in order to produce a custom index that creates a customized viewing experience (¶ 1).
Robertson further discloses causing at least one of fast forwarding or rewinding of the content using the modified index file (i.e., Continuing with the above example wherein a user is creating the index file by using a VOD service and tagging segments (i.e., creating markers) using a remote control interacting with the STB, the user may be able to also invoke other trick functions, such as rewind, pause, start (resume or play), and fast forward [causing at least one of fast forwarding or rewinding of the content using the modified index file]. As the user is watching the program, the user may decide to rewind a portion of the program being viewed, and insert a beginning segment content marker and an ending segment content marker. Upon rewinding the program to a certain point, the application software in the STB could be designed to "start over" at that point, effectively erasing segment markers that occurred after the certain point. To illustrate this, assume a segment has been marked with a beginning time at 1:35:10 (1 hour, 35 minutes and 10 seconds) into a movie, and the ending mark is 30 seconds later (1:35:40). Upon reaching the 1:36:00 point, the user decides to rewind the program to 1:34:00 and start over. The aforementioned markers would be erased and overwritten with the new markers. The markers previously created before the rewind point (1:35:40) would not be affected, ¶ 48). 
Therefore, based on Riedl in view of Ma, and further in view of Robertson, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Robertson to the system of Riedl and Ma in order to produce a custom index that creates a customized viewing experience.

With respect to claim 32, Riedl discloses determining, by the content system and based on the request for playback, demographic information associated with the client device (i.e., Factors that the system may use to determine if playlist modification is advantageous include, but are not limited to, client state, time of day, selected demographic information regarding the current viewer, recent viewing history, etc [determining, by the content system and based on the request for playback, demographic information associated with the client device]. Similarly, the system may simply determine that it would advantageous, on the basis of a number of current factors, to replace an upcoming advertisement interspersed within the requested program, whereby program flow proceeds directly to step 578, bypassing steps 576 and 584, ¶ 87). 
Riedl also discloses after receiving the request for playback of the content and based on the demographic information associated with the client device, receiving an advertisement playlist that is associated with the demographic information and indicates one or more advertisements (i.e., ¶ 87). 
Riedl further discloses modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists (i.e., Advertisements may be identified as being used for specific purposes. For example, the AMS may generate a playlist that identifies a given one of the one or more advertisements as a bumper advertisement for delivery by the video server prior to the user requested program, ¶ 9.  On the basis of the advertisement identifiers that the ADM 120 receives, it constructs a playlist that comprises references to the NDVR advertisements that the ADS 104 selects in conjunction with the program that the client requests [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM 120 may have several specialized ADS systems that are used to select default advertisements or local advertisements based on previously defined schedules or lists of assets, ¶ 56.  When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM delivers the playlist to the video server for transmission of the programming content and one or more advertisements identified in the playlist to the client [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists], step 572, ¶ 85.  Although embodiments of the playlist presented in FIGS. 7, 8, 9 and 10 present distinctions between bumper, pause teaser and pause advertisements, this is not a necessary limitation of the present invention. An ADM may define a playlist as a listing of content, such as advertising and programming, without drawing any distinction between the constituent pieces of content. Accordingly, the playlist may define a number of pieces of advertising content and a client requested asset whereby the video server arbitrarily selects a piece of advertising content to present to the client in response to an avail. For example, the video server may arbitrarily select one or more pieces of advertising content to present prior to presenting a client requested program, so called bumper advertisements, while selecting other pieces of advertising content in response to the client generating avails such as pause advertisements and other avail opportunities. According to one embodiment, these NPT indicators are not be transmitted to the client to prevent it from segmenting out bumper or replacement advertisements, ¶ 98.  Building on the description of the NDVR delivery system of the present invention, FIG. 11 illustrates a method for presenting bumper advertisements according to one embodiment of the present invention. The video server receives a playlist in response to control command from a client requesting a program, step 1102. The video sever accesses the playlist that it receives to determine the NPT point at which the client requested program begins, step 1104. The video server also examines the playlist that it receives to determine if the playlist comprises a bumper advertisement, step 1006. Where the playlist comprises a bumper advertisement, step 1106, the video server accesses the bumper advertisement and delivers it to the client for decoding and display, step 1108. Processing returns to step 1106, at which point the video server checks for and transmits to the client any additional bumper advertisements, step 1108. Although the video server is performing this action, the client is unaware that the video server is sending separate pieces of content as the client views the entire playlist as a single unified piece of content, ¶ 99). 
Riedl also discloses updating the advertisement playlist as new advertisements become available (i.e., The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display [updating the determined one of the plurality of content segment playlists and the advertisement playlist], ¶ 83.  When playlist modification is indicated, step 578, the playlist previously received by the video server is updated to reflect the new advertisement information [updating the advertisement playlist as new advertisements become available], step 580. As the playlist now contains updated information, the video server prepares the video data associated with the new information in the playlist for transmission to the client, which the client decodes and displays to the viewer, step 574. Alternatively, a new playlist for the client's current session may be generated at step 580, whereby program flow proceeds to step 572 and the new playlist is delivered to the video server for replacement of the previous playlist. Where the video server receives a control command, step 576, and the check at step 578 indicates that playlist modification is not required, the video server executes the control command, step 582, passing the appropriate video data to the client for decoding and display, ¶ 88). 

With respect to claim 34, Riedl discloses prior to the sending, modifying the determined one of the plurality of content segment playlists by concatenating an advertisement playlist with the determined one of the plurality of content segment playlists (i.e., Advertisements may be identified as being used for specific purposes. For example, the AMS may generate a playlist that identifies a given one of the one or more advertisements as a bumper advertisement for delivery by the video server prior to the user requested program, ¶ 9.  On the basis of the advertisement identifiers that the ADM 120 receives, it constructs a playlist that comprises references to the NDVR advertisements that the ADS 104 selects in conjunction with the program that the client requests [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM 120 may have several specialized ADS systems that are used to select default advertisements or local advertisements based on previously defined schedules or lists of assets, ¶ 56.  When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists]. The ADM delivers the playlist to the video server for transmission of the programming content and one or more advertisements identified in the playlist to the client [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists], step 572, ¶ 85.  Although embodiments of the playlist presented in FIGS. 7, 8, 9 and 10 present distinctions between bumper, pause teaser and pause advertisements, this is not a necessary limitation of the present invention. An ADM may define a playlist as a listing of content, such as advertising and programming, without drawing any distinction between the constituent pieces of content. Accordingly, the playlist may define a number of pieces of advertising content and a client requested asset whereby the video server arbitrarily selects a piece of advertising content to present to the client in response to an avail. For example, the video server may arbitrarily select one or more pieces of advertising content to present prior to presenting a client requested program, so called bumper advertisements, while selecting other pieces of advertising content in response to the client generating avails such as pause advertisements and other avail opportunities. According to one embodiment, these NPT indicators are not be transmitted to the client to prevent it from segmenting out bumper or replacement advertisements, ¶ 98.  Building on the description of the NDVR delivery system of the present invention, FIG. 11 illustrates a method for presenting bumper advertisements according to one embodiment of the present invention. The video server receives a playlist in response to control command from a client requesting a program, step 1102. The video sever accesses the playlist that it receives to determine the NPT point at which the client requested program begins, step 1104. The video server also examines the playlist that it receives to determine if the playlist comprises a bumper advertisement, step 1006. Where the playlist comprises a bumper advertisement, step 1106, the video server accesses the bumper advertisement and delivers it to the client for decoding and display, step 1108. Processing returns to step 1106, at which point the video server checks for and transmits to the client any additional bumper advertisements, step 1108. Although the video server is performing this action, the client is unaware that the video server is sending separate pieces of content as the client views the entire playlist as a single unified piece of content, ¶ 99). 
Riedl also discloses updating the advertisement playlist as new advertisements become available (i.e., Components at the NDVR control center, e.g., video server, wait to receive a request from a client in a given zone to deliver a program, step 544. In response, a playlist is created that identifies the programming content that the client is requesting and the national advertising contained within the program, step 546. The ADM, in conjunction with one or more ADS systems, calculates the proper local advertising to select for the zone in which the requesting client resides, step 548. The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display, step 552, ¶ 81.  The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display [updating the determined one of the plurality of content segment playlists and the advertisement playlist], ¶ 83.  When playlist modification is indicated, step 578, the playlist previously received by the video server is updated to reflect the new advertisement information [continuously updating the advertisement playlist as new advertisements become available], step 580. As the playlist now contains updated information, the video server prepares the video data associated with the new information in the playlist for transmission to the client, which the client decodes and displays to the viewer, step 574. Alternatively, a new playlist for the client's current session may be generated at step 580, whereby program flow proceeds to step 572 and the new playlist is delivered to the video server for replacement of the previous playlist. Where the video server receives a control command, step 576, and the check at step 578 indicates that playlist modification is not required, the video server executes the control command, step 582, passing the appropriate video data to the client for decoding and display, ¶ 88). 

With respect to claim 36, Riedl discloses after the receiving the request for playback of the content, receiving an advertisement playlist comprising one or more advertisements (i.e., Furthermore, this paradigm provides new opportunities for the delivery of advertisements, such as advertisements delivered with on demand video assets, as well as playback of prerecorded programs with additional or replacement advertising through the functionality that the NDVR architecture provides, ¶ 5.  The components of the present invention may also generate a dynamic playlist whereby the content identified in a playlist is modified after delivery to the video server, ¶ 8.  As indicated above, the video server receives control commands from the user. When the user requests initiation of a program, the video server requests a new playlist from the ADM upon receipt of a new program initiation command. When requesting programming with advertising, the ADM determines whether the user is requesting a program with expired advertising as the present invention may be performing playback of content subsequent to its initial airing. Where advertising within a program has expired, the ADM transmits a request to the ADS to select one or more advertisements for replacement of expired advertising [after the receiving the request for playback of the live content item]. Otherwise, the ADM transmits a request the ADS to select one or more advertisements included in the program as originally broadcast, ¶ 14). 
Riedl also discloses modifying the selected content segment playlist by concatenating the advertisement playlist with the selected content segment playlist (i.e., Advertisements may be identified as being used for specific purposes. For example, the AMS may generate a playlist that identifies a given one of the one or more advertisements as a bumper advertisement for delivery by the video server prior to the user requested program, ¶ 9.  On the basis of the advertisement identifiers that the ADM 120 receives, it constructs a playlist that comprises references to the NDVR advertisements that the ADS 104 selects in conjunction with the program that the client requests [modifying the selected content segment playlist by concatenating the advertisement playlist with the selected content segment playlist]. The ADM 120 may have several specialized ADS systems that are used to select default advertisements or local advertisements based on previously defined schedules or lists of assets, ¶ 56.  When the NDVR control center's video server receives a control command from a client to initiate delivery of a given program, the video server begins a new delivery session, step 566. When a new session begins, the NDVR control center generates a playlist that contains information identifying the program that the client is requesting, step 568. The ADM is responsible for inserting advertising content, e.g., bumper, pause and replacement advertising, into the playlist [modifying the selected content segment playlist by concatenating the advertisement playlist with the selected content segment playlist]. The ADM delivers the playlist to the video server for transmission of the programming content and one or more advertisements identified in the playlist to the client [modifying the determined one of the plurality of content segment playlists by concatenating the advertisement playlist with the determined one of the plurality of content segment playlists], step 572, ¶ 85.  Although embodiments of the playlist presented in FIGS. 7, 8, 9 and 10 present distinctions between bumper, pause teaser and pause advertisements, this is not a necessary limitation of the present invention. An ADM may define a playlist as a listing of content, such as advertising and programming, without drawing any distinction between the constituent pieces of content. Accordingly, the playlist may define a number of pieces of advertising content and a client requested asset whereby the video server arbitrarily selects a piece of advertising content to present to the client in response to an avail. For example, the video server may arbitrarily select one or more pieces of advertising content to present prior to presenting a client requested program, so called bumper advertisements, while selecting other pieces of advertising content in response to the client generating avails such as pause advertisements and other avail opportunities. According to one embodiment, these NPT indicators are not be transmitted to the client to prevent it from segmenting out bumper or replacement advertisements, ¶ 98.  Building on the description of the NDVR delivery system of the present invention, FIG. 11 illustrates a method for presenting bumper advertisements according to one embodiment of the present invention. The video server receives a playlist in response to control command from a client requesting a program, step 1102. The video sever accesses the playlist that it receives to determine the NPT point at which the client requested program begins, step 1104. The video server also examines the playlist that it receives to determine if the playlist comprises a bumper advertisement, step 1006. Where the playlist comprises a bumper advertisement, step 1106, the video server accesses the bumper advertisement and delivers it to the client for decoding and display, step 1108. Processing returns to step 1106, at which point the video server checks for and transmits to the client any additional bumper advertisements, step 1108. Although the video server is performing this action, the client is unaware that the video server is sending separate pieces of content as the client views the entire playlist as a single unified piece of content, ¶ 99). 
Riedl also discloses updating the advertisement playlist as new advertisements become available (i.e., Components at the NDVR control center, e.g., video server, wait to receive a request from a client in a given zone to deliver a program, step 544. In response, a playlist is created that identifies the programming content that the client is requesting and the national advertising contained within the program, step 546. The ADM, in conjunction with one or more ADS systems, calculates the proper local advertising to select for the zone in which the requesting client resides, step 548. The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display, step 552, ¶ 81.  The playlist created in step 546 is updated to reflect the identifiers for the selected local advertising, which is delivered to the video server, step 550. The video server, in turn, delivers the properly zoned content to the requesting client for decoding and display [updating the advertisement playlist as new advertisements become available], ¶ 83.  When playlist modification is indicated, step 578, the playlist previously received by the video server is updated to reflect the new advertisement information [continuously updating the advertisement playlist as new advertisements become available], step 580. As the playlist now contains updated information, the video server prepares the video data associated with the new information in the playlist for transmission to the client, which the client decodes and displays to the viewer, step 574. Alternatively, a new playlist for the client's current session may be generated at step 580, whereby program flow proceeds to step 572 and the new playlist is delivered to the video server for replacement of the previous playlist. Where the video server receives a control command, step 576, and the check at step 578 indicates that playlist modification is not required, the video server executes the control command, step 582, passing the appropriate video data to the client for decoding and display, ¶ 88). 

With respect to claim 39, Riedl may not explicitly disclose wherein the content comprises content of a live event, the method further comprising updating, during the live event, each of the plurality of content segment playlists with new content segments of the content.
However, Ma discloses wherein the content comprises content of a live event, the method further comprising updating, during the live event, each of the plurality of content segment playlists with new content segments of the content (i.e., In one embodiment, if the playlist or manifest file does not already exist in the cache, or if the playlist is a live real-time updated playlist that needs refreshing, the proxy cache 106 proxies the playlist or manifest file request to the content server 112 and caches the response, ¶ 29) in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction (¶ 3).
Therefore, based on Riedl in view of Ma, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Ma to the system of Riedl in order to provide a video delivery network to enforce video streaming policies for clients using bitrate adaptation and video playout rate reduction.

Claims 38 and 40-41 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Ma et al. (U.S. Publication No. 2013/0097309 A1), and Robertson et al. (U.S. Publication No. 2010/0333132 A1), and in further view of Green (U.S. Publication No. 2014/0189765 A1).
With respect to claim 38, Riedl, Ma and Robertson may not explicitly disclose wherein the sending comprises sending the content in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream.
However, Green discloses wherein the sending comprises sending the content in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream (i.e., As a result, the service provider can avail itself of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF Quadrature Amplitude Modulation (" QAM") or IP network, including set-top boxes or other terminal devices incapable of functioning as individual adaptive clients, ¶ 14.  In this manner, the service provider can take advantage of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF QAM or an IP network, including terminal devices that generally cannot be loaded with an adaptive client, ¶ 26) in order to provide client media players the ability to select a program stream to play (¶ 20).
Therefore, based on Riedl in view of Ma and Robertson, and further in view of Green, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Green to the system of Riedl, Ma and Robertson in order to provide client media players the ability to select a program stream to play.

With respect to claim 40, Riedl, Ma and Robertson may not explicitly disclose wherein the sending comprises sending the content in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream.
However, Green discloses wherein the sending comprises sending the content in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream (i.e., As a result, the service provider can avail itself of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF Quadrature Amplitude Modulation (" QAM") or IP network, including set-top boxes or other terminal devices incapable of functioning as individual adaptive clients, ¶ 14.  In this manner, the service provider can take advantage of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF QAM or an IP network, including terminal devices that generally cannot be loaded with an adaptive client, ¶ 26) in order to provide client media players the ability to select a program stream to play (¶ 20).
Therefore, based on Riedl in view of Ma and Robertson, and further in view of Green, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Green to the system of Riedl, Ma and Robertson in order to provide client media players the ability to select a program stream to play.

With respect to claim 41, Riedl, Ma and Robertson may not explicitly disclose wherein the sending comprises sending the content in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream.
However, Green discloses wherein the sending comprises sending the content in an Internet Protocol (IP) - based data stream and in a quadrature amplitude modulation (QAM)-based data stream (i.e., As a result, the service provider can avail itself of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF Quadrature Amplitude Modulation (" QAM") or IP network, including set-top boxes or other terminal devices incapable of functioning as individual adaptive clients, ¶ 14.  In this manner, the service provider can take advantage of the benefits of adaptive streaming technologies even when deploying a legacy delivery system, such as an RF QAM or an IP network, including terminal devices that generally cannot be loaded with an adaptive client, ¶ 26) in order to provide client media players the ability to select a program stream to play (¶ 20).
Therefore, based on Riedl in view of Ma and Robertson, and further in view of Green, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Green to the system of Riedl, Ma and Robertson in order to provide client media players the ability to select a program stream to play.

Claims 12 and 42 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Riedl et al. (U.S. Publication No. 2005/0060745 A1) in view of Ma et al. (U.S. Publication No. 2013/0097309 A1), and Robertson et al. (U.S. Publication No. 2010/0333132 A1), and in further view of Long et al. (U.S. Publication No. 2010/0205049 A1).
With respect to claim 12, Riedl, Ma and Robertson may not explicitly disclose wherein the index file comprises size data related to the plurality of content segments of the determined one of the plurality of content segment playlists.
However, Long discloses wherein the index file comprises size data related to the plurality of content segments of the determined one of the plurality of content segment playlists (i.e., FIG. 2 is a schematic block diagram illustrating one embodiment of a media player 200 on the client device 104, including an advertisement manager 220 for managing advertisements for streaming multimedia content (e.g., Internet video) of a live event [related to the plurality of content segments of the determined one of the plurality of content segment playlists]….The metadata file may include information, such as, for example, a start index, a duration, an end index, whether the content is live, proprietary publisher data, encryption level, content duration, bit rate values, including frame size, audio channel information, codecs used to encode the portions of the video, sample rates, and frame rate [wherein the index file comprises size data]. The metadata file may include various parameters about the available video quality profiles 213 for the streaming video 211, ¶ 37) in order to provide a model for insertion of content segments into multimedia content (¶ 28). 
Therefore, based on Riedl in view of Ma and Robertson, and further in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl, Ma and Robertson in order to provide a model for insertion of content segments into multimedia content.

With respect to claim 42, Riedl, Ma and Robertson may not explicitly disclose wherein the index file comprises size data related to each of the plurality of content segments.
However, Long discloses wherein the index file comprises size data related to each of the plurality of content segments (i.e., The metadata file may include information, such as, for example, a start index, a duration, an end index, whether the content is live, proprietary publisher data, encryption level, content duration, bit rate values, including frame size, audio channel information, codecs used to encode the portions of the video, sample rates, and frame rate. The metadata file may include various parameters about the available video quality profiles 213 for the streaming video 211, ¶ 37) in order to provide a model for insertion of content segments into multimedia content (¶ 28). 
Therefore, based on Riedl in view of Ma and Robertson, and further in view of Long, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Long to the system of Riedl, Ma and Robertson in order to provide a model for insertion of content segments into multimedia content.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisoryaction is not mailed until after the end of the THREE-MONTH shortened statutoryperiod, then the shortened statutory period will expire on the date the advisoryaction is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will becalculated from the mailing date of the advisory action. In no event, however, willthe statutory period for reply expire later than SIX MONTHS from the date of thisfinal action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
8/4/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447